DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Amendment
Claims 655-657 have been added and Claims 1-445 and 466-651 have previously cancelled; therefore, Claims 446-465 and 652-657 are currently pending in application 17/242,452.
	

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 446-465, 652, 654, and 656-657 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al. (US 6,509,912 B1).
As per independent Claim 446, 454, and 462, Moran discloses a workflow management system (method, apparatus) having an integrated unified filing engine (See at least Figs.1-2), the system comprising: at least one processor configured to: 
maintain at least one table of the workflow management system (See at least C4 L52-63, System used with/for multiple types of Applications, i.e. project management), the at least one table containing a plurality of items and a plurality of asset designations, each asset designation being associated with at least one of the plurality of items (See at least C6 L20-35); 
maintain at least one electronic whiteboard containing at least a subset of the plurality of asset designations (See at least Figs.7-9; C6 L36-67, Freeform editing program; C10); 
maintain a data structure containing a plurality of links, wherein each link associates at least one of the subsets of asset designations with at least one location on the at least one electronic whiteboard (See at least Figs.13-16 and associated description in the specification; C2, C6 L20-35; C10; and C14 L21-23, Link def.); 
receive via a network access device having a display presenting the at least one table, an activation of a particular link associated with a particular asset (See at least Figs.12-16, C2, C6, C10-C11, and C14); 
in response to the activation of the particular link, alter the display to present at least a particular location on the at least one electronic whiteboard containing a particular asset designation corresponding to the particular asset, wherein the particular location includes a cluster of additional asset designations related to the particular asset (See at least Figs.12-16, See also C10), and the presentation of the at least the particular location is a zoomed-in rendering of the particular location on the electronic whiteboard (See at least Figs.13 and 16, See also C10-C11);
receive a selection of at least one of the additional asset designations or the particular asset designation (See at least Figs.12-16);
in response to the selection, retrieve a corresponding asset (See at least Figs.12-16);and
-2-Application No.: To be assignedAttorney Docket No.: 15326.0059-00000cause the corresponding asset to be presented on the display (See at least Figs.12-16).  

As per Claims 447, 455, and 463, Moran discloses wherein the particular asset is a digital file, including at least one of a text, video, audio, image, design, document, tabular, an image file, a video file, a drawing file, a graphic file, a presentation file, project management file, or a web page (See at least C6 L20-35, Domain Objects).  
As per Claims 448, 456, and 464, Moran discloses wherein the cluster of additional asset designations is based on at least one of an author, owner, project, item, subject matter, team, file type, deadline, status, metadata, label, budget, or data source (See at least C6 L20-35 and C21L44-C22L22).  
As per Claims 449 and 457, Moran discloses wherein at least one of the additional asset designations of the cluster is associated with a differing asset from the particular asset (See at least C6 L20-35 and C21L44-C22L22).  
As per Claims 450 and 458, Moran discloses wherein at least one of the additional asset designations of the cluster is activatable to access information of another table (See at least C2 L23-25, C6 L20-35, C9L50-C10L9, and C21L44-C22L22).  
As per Claims 451 and 459, Moran discloses wherein the at least one processor is further configured to receive an alteration to the presented corresponding asset, wherein the alteration causes sending a notification to an entity associated with the presented corresponding asset (See at least C6 L55-C7L17; C12 L41-52, Notification of Change).  
As per Claims 452, 460, and 465, Moran discloses wherein the at least one processor is further configured to receive an alteration to the presented corresponding asset, and wherein the alteration to the presented corresponding asset causes the presented corresponding asset to be associated with 
As per Claims 453 and 461, Moran discloses wherein the at least one processor is further configured to receive an alteration to the presented corresponding asset, and wherein the alteration to the presented corresponding asset causes a simultaneous change to the at least one table and the at least one electronic whiteboard (See at least C6 L55-C7L17, C11 L32-L47, and C12L16-L30). 
As per Claim 652, Moran discloses wherein the at least one processor is further configured to: receive a preselection of at least one of the additional asset designations or the particular asset designation; in response to the preselection, cause metadata corresponding to the preselected asset designation to be presented on the display (See at least C6-C7; C10-C11; and C14 L21-23). 
As per Claim 654, Moran discloses wherein the one or more items are associated with one or more entities and are stored in a collective data store shared among the one or more entities (See at least C6-C7 and C12, i.e. Network Database; See also C21).
As per new Claim 656, Moran discloses wherein the particular location includes at least one additional cluster of additional asset designations related to the cluster, and an association between the cluster and the at least one additional cluster is indicated by at least one of proximity or color coding (See at least Figs.12-16).  
As per new Claim 657, Moran discloses wherein receiving the preselection includes receiving an indication that a cursor in a user interface is hovering over the additional asset designations or the particular asset designation (See at least C5-C6, Equivalent hardware functionality and application (Tivoli) functionality disclosed in specification and incorporated references).

Allowable Subject Matter
Claims 653 and 655 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 2/17/2022, with respect to Claims 446-465, 652, 654, and 656-657, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above.  
Applicant’s arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

March 12, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629